       Case 3:20-cv-00740 Document 53 Filed 03/19/21 Page 1 of 5 PageID #: 386




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  HUNTINGTON DIVISION


    CHRISTOPHER FAIN, et al.,
    individually and on behalf of all others
    similarly situated,

                   Plaintiffs,

           v.                                                 CIVIL ACTION NO. 3:20-cv-00740
                                                                HON. ROBERT C. CHAMBERS
    WILLIAM CROUCH, et al.,

                   Defendants.


JOINT MOTION FOR EXTENSION OF DEADLINE TO FILE A REPLY BRIEF, AS TO
 STIPULATED SCOPE OF CLAIMS, AND FOR PERMISSION TO FILE A SURREPLY

          Defendants William Crouch, Cynthia Beane, and the West Virginia Department of Health

and Human Resources, Bureau of Medical Services (the “moving Defendants”) 1 and Plaintiffs,

through counsel, jointly move the Court for an order: (1) extending the deadline for the moving

Defendants to file their reply in support of their motion to dismiss to March 26, 2021; (2)

acknowledging the parties’ stipulation as to the scope of Plaintiff Christopher Fain’s claims; and

(3) granting Plaintiffs permission to file a sur-reply to the moving Defendants’ motion to dismiss

should the moving Defendants’ reply make arguments or raise issues pertaining to the stipulated

narrowing of claims. In support, the parties state the following:

          1.      On November 12, 2020, Plaintiffs filed this proposed class action lawsuit alleging

discrimination against transgender Medicaid and state employee health plan participants and

bringing claims under the Equal Protection Clause of the Fourteenth Amendment to the U.S.


1
 The other Defendants in this case, through counsel, confirmed that they do not oppose this
motion.
    Case 3:20-cv-00740 Document 53 Filed 03/19/21 Page 2 of 5 PageID #: 387




Constitution, Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116,

and the comparability and availability requirements of the federal Medicaid Act, 42 U.S.C. §§

1396a(a)(10)(A)-(B). (ECF No. 1.) The claims are based on two factual predicates; first, denial of

hormone therapy; and second, denial of surgical coverage.

       2.       On January 11, 2021, three separate motions to dismiss were filed—one by the

moving Defendants; one by Defendant Cheatham; and one by Defendant The Health Plan of West

Virginia, Inc. (ECF Nos. 20-25.)

       3.       The moving Defendants filed an additional motion to dismiss on February 2, 2021.

(ECF Nos. 32-33.)

       4.       Plaintiffs responded to the motions by Defendants Cheatham and The Health Plan

of West Virginia, Inc. (ECF Nos. 39-40.)

       5.       After reviewing the moving Defendants’ second motion to dismiss, Plaintiffs’

counsel and counsel for the moving Defendants met and conferred and agreed upon limited

informal discovery that might inform the scope of Plaintiff Christopher Fain’s claims against the

moving Defendants.

       6.       The parties so informed the Court, seeking an extension of Plaintiffs’ time to

respond to both of the moving Defendants’ motions so that the informal discovery could take place.

(ECF No. 34.)

       7.       The Court granted the request, setting Plaintiffs’ response date at March 2, 2021,

and later setting the moving Defendants’ reply deadline at March 19, 2021. (ECF Nos. 35, 52.)

       8.       Although the parties were able to exchange certain information before the extended

deadline, the moving Defendants were unable to produce all information requested and,

accordingly, Plaintiffs filed their response brief on March 2, 2021. (ECF No. 50.)



                                                2
    Case 3:20-cv-00740 Document 53 Filed 03/19/21 Page 3 of 5 PageID #: 388




       9.      On March 12, 2021, the moving Defendants produced the balance of the requested

informal discovery.

       10.     Subsequently, based upon the information exchanged through informal discovery,

on March 18, 2021, Plaintiff Christopher Fain agreed, and along with the moving Defendants

stipulated, that Mr. Fain would limit the scope of his claims in this case such that he would not

seek relief on any of his claims based on any denial of hormone therapy allegations in the

Complaint. (ECF No. 1.)

       11.     Thus, the moving Defendants’ motion to dismiss would be targeted only at Mr.

Fain’s claims related to surgical coverage.

       12.     In light of the stipulated narrowed scope of Mr. Fain’s claims, the moving

Defendants require a modest extension of their March 19 deadline to file their reply in support of

their motion to dismiss. The moving Defendants request that the deadline be extended to March

26, 2021.

       13.     Further, to the extent the moving Defendants’ reply raises arguments or issues

related to the narrowed scope of Mr. Fain’s claims, Plaintiffs request leave to file a sur-reply of no

more than 10 pages within one week (7 days or April 2, 2021) of Defendants filing their reply.

       14.     There is good cause to grant the requested relief.

       15.     First, extending the moving Defendants’ deadline for filing a reply will allow the

moving Defendants to tailor their brief to Mr. Fain’s newly narrowed claims.

       16.     Second, permitting Plaintiffs to file a sur-reply limited to arguments or issues the

moving Defendants may raise pertaining to the narrowed scope of Mr. Fain’s claims will result in

both parties having the opportunity to address the impact, if any, Mr. Fain’s narrowed claims have

with respect to his case.



                                                  3
    Case 3:20-cv-00740 Document 53 Filed 03/19/21 Page 4 of 5 PageID #: 389




       Accordingly, for all of the reasons stated above, the parties respectfully request that the

Court: (1) acknowledge the parties’ stipulation that Mr. Fain will not seek relief in this case related

to the allegations regarding lack of insurance coverage for hormone therapy in the Complaint (ECF

No. 1); (2) given the newly stipulated scope of Mr. Fain’s claims, set March 26, 2021 as the

deadline for Defendants William Crouch, Cynthia Beane, and the West Virginia Department of

Health and Human Resources, Bureau of Medical Services to file their reply brief in support of

their motion to dismiss; and (3) permit Plaintiffs to file a sur-reply of no more than 10 pages by

April 2, 2021, if and only if Defendants’ reply makes arguments or raises issues related to the

narrowed scope of Mr. Fain’s claims.



Dated: March 19, 2021                             Respectfully submitted,

/s/ Walt Auvil                                    /s/ Kimberly M. Bandy
Walt Auvil, WV Bar No. 190                        Lou Ann S. Cyrus (WVSB # 6558)
THE EMPLOYMENT LAW CENTER, PLLC                   Roberta F. Green (WVSB #6598)
1208 Market Street                                Caleb B. David (WVSB #12732)
Parkersburg, WV 26101                             Kimberly M. Bandy (WVSB #10081)
Phone: 304-485-3058                               SHUMAN MCCUSKEY SLICER PLLC
Facsimile: 304-485-3058                           P.O. Box 3953
auvil@theemploymentlawcenter.com                  Charleston, WV 25339
                                                  (304) 345-1400; (304) 343-1826 (fax)
Anna P. Prakash, MN Bar No. 0351362*              lcyrus@shumanlaw.com
Nicole J. Schladt, MN Bar No. 0400234*            rgreen@shumanlaw.com
NICHOLS KASTER, PLLP                              cdavid@shumanlaw.com
IDS Center, 80 South 8th Street                   kbandy@shumanlaw.com
Suite 4700                                        Attorneys for Defendants William Crouch;
Minneapolis, MN 55402                             Cynthia Beane; and West Virginia Department
Phone: 612-256-3200                               of Health and Human Resources, Bureau for
Facsimile: 612-338-4878                           Medical Services
aprakash@nka.com
nschladt@nka.com




                                                  4
   Case 3:20-cv-00740 Document 53 Filed 03/19/21 Page 5 of 5 PageID #: 390




                                       s/_Eric D. Salyers_______
Avatara Smith-Carrington, MD Bar*      Eric D. Salyers (WVSB #13042)
LAMBDA LEGAL DEFENSE AND EDUCATION     Perry W. Oxley (WVSB # 7211)
FUND, INC.                             David E. Rich (WVSB #9141)
3500 Oak Lawn Avenue, Suite 500        Christopher K. Weed (WVSB #13868)
Dallas, TX 75219                       OXLEY RICH SAMMONS, PLLC
Phone: 214-219-8585                    P.O. Box 1704
Facsimile: 214-219-4455                517 9th Street, Suite 1000
asmithcarrington@lambdalegal.org       Huntington, West Virginia 25718
                                       Phone: (304) 522-1138
Tara L. Borelli, GA Bar No. 265084*    Fax: (304) 522-9528
Carl S. Charles, NY Bar No. 5427026*   poxley@oxleylawwv.com
LAMBDA LEGAL DEFENSE AND EDUCATION     drich@oxleylawwv.com
FUND, INC.                             esalyers@oxleylawwv.com
730 Peachtree Street NE, Suite 640     cweed@oxleylawwv.com
Atlanta, GA 30308                      Attorneys for Defendant Ted Cheatham
Phone: 470-225-5341
Facsimile: 404-897-1884                Stuart A. McMillan (WVSB #6352)
tborelli@lambdalegal.org               BOWLES RICE LLP
ccharles@lambdalegal.org               600 Quarrier Street
                                       Charleston, West Virginia 25301
Nora Huppert, CA Bar No. 330552*       (304) 347-1110
LAMBDA LEGAL DEFENSE AND EDUCATION     Fax: (304) 347-1746
FUND, INC.                             smcmillan@bowlesrice.com
4221 Wilshire Boulevard, Suite 280
Los Angeles, CA 90010                  s/ Aaron C. Boone
Phone: 213-382-7600                    Aaron C. Boone (WVSB #9479)
Facsimile: 213-351-6050                BOWLES RICE LLP
nhuppert@lambdalegal.org               Fifth Floor, United Square
                                       501 Avery Street
Sasha Buchert, OR Bar No. 070686*      Post Office Box 49
LAMBDA LEGAL DEFENSE AND EDUCATION     Parkersburg, West Virginia 26102
FUND, INC.                             304-485-5501
1776 K Street, N.W., 8th Floor         Fax: 304-420-5587
Washington, DC 20006-2304              aboone@bowlesrice.com
Phone: 202-804-6245                    Attorneys for Defendant The Health Plan
Facsimile: 202-429-9574
sbuchert@lambdalegal.org
Attorneys for Plaintiffs

* Admitted Pro Hac Vice




                                       5
